DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 12, 13, 14, 15, 22-30 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,993,652 to Stoneburner in view of French Patent FR 2913348 to Pascal and U.S. Patent Pub. No. 2008/0277500 to Decarne et al.
Regarding Claim 1, Stoneburner teaches an apparatus comprising: a screen cage (Stoneburner Fig. 1 #34) comprising an inner surface and an outer surface; a backwash pipe (Stoneburner Fig 1 #26) comprising a proximal end and a distal end, wherein the distal end is disposed within the screen cage; at least one inner nozzle (Stoneburner Fig. 1 #104 and Fig. 5 #106) disposed through a surface of the backwash pipe and configured to spray, within the screen cage, fluid from the backwash pipe.  Stoneburner is silent on at least one outer nozzle disposed and configured to spray, outside the screen cage, fluid from the backwash pipe. However, Pascal teaches the general knowledge of one of ordinary skill in the art that it is known to spray both the inside and outside surface (Pascal Fig. 1 #4, F1 and #7, F2).  Pascal teaches spraying in two opposite directions, inwards towards the screen and outwards away from the screen. Pascal teaches at least one outer nozzle disposed and configured to spray, outside the screen cage, fluid from the backwash pipe (Pascal Fig. 1 #4 and F1). It would have been obvious to one of ordinary skill in the art to modify the teachings of Stoneburner with the teachings of Pascal before the effective filing date of the claimed invention to clean both surfaces as taught by Pascal. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Stoneburner as modified teaches the at least one outer nozzle (Pascal Fig. 1 F1).  In other words, Pascal is the teaching of general knowledge that spray and/or a nozzle can be located on both sides of the screen, i.e. the inside and the outside.  However, Stoneburner as modified by Pascal is remains silent on the nozzle that sprays on the outside passes through and disposed in a screen cage outer surface. This modification is merely the extension of the existing nozzle of Stoneburner.  Pascal provides the motivation for one of ordinary skill in the art to extend the nozel of Stoneburner in a screen cage outer surface.  This further modification is merely an obvious engineering design choice of merely shifting the location of a known component performing the same intended function [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950] for an efficient use of space, for a more contained unit and yielding predictable results. The examiner takes official notice that wall mounted spray nozzles are old and notoriously well-known where the nozzle passes through a wall surface. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Stoneburner before the effective filing date of the claimed invention to provide a more contained unit. The modification is merely “obvious to try” choosing from a finite number of predictable solutions with a reasonable expectation of success.
Stoneburner as modified is silent on the claimed nozzle head structure of an axial stream directed substantially perpendicular to and away from an outer surface of the screen cage by an axial jet outlet and a plurality of radial streams directed substantially perpendicular to the axial stream by a respective plurality of radial jet outlets.  However, Decarne teaches the general knowledge of one of ordinary skill in the art of the known nozzle head structure that sprays an axial stream directed substantially perpendicular to and away from an outer surface by an axial jet outlet and a plurality of radial streams directed substantially perpendicular to the axial stream by a respective plurality of radial jet outlets (Decarne Fig. 1 #31A and #33A).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Stoneburner with the teachings of Decarne before the effective filing date of the claimed invention for the rotation feature and coverage area as taught by Decarne.  The modification is merely the simple substitution of one known spray head for another to obtain predictable results.
Regarding Claims 2, 13, 14, Stoneburner as modified teaches the at least one outer nozzle further comprises an inlet having an opening central axis, and an axial jet outlet having an opening central axis substantially parallel to the inlet opening central axis, and at least one radial jet outlet of the plurality of radial jet outlets having an opening central axis substantially perpendicular to the inlet opening central axis. (Decarne Fig. 1 and 3)
Regarding Claim 3, Stoneburner as modified teaches the at least one outer nozzle further comprises the inlet is in fluid communication with the at least one radial jet outlet (Decarne Fig. 1).
Regarding Claim 4, Stoneburner as modified teaches the inlet is in fluid communication with the at least one radial jet outlet through a radial channel (Decarne Fig. 1).
Regarding Claim 5, Stoneburner as modified teaches the radial channel further comprises a central axis following a path that curves outward in a direction from the outer nozzle inlet toward an outer nozzle axial jet outlet (Decarne Fig. 1, 3, 4)
Regarding Claim 12, Stoneburner as modified teaches wherein the axial jet outlet and the plurality of radial jet outlets are spraying water from the backwash pipe (Stoneburner #26; Stoneburner #as modified by the extension of #104).
Regarding Claim 15, Stoneburner as modified is silent on the plurality of radial jet outlets is six radial jet outlets. However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation for efficient coverage and merely involves the obvious design choice of duplicating a known element for a multiple effect [/n re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)] greater coverage.
Regarding Claims 22 and 23, Stoneburner as modified teaches the at least one inner nozzle further comprises two inner nozzles (Stoneburner Fig. 5 #106) disposed through a surface of the backwash pipe to spray fluid from the backwash pipe toward a screen cage top inner surface at a spread angle of 0° to 90° (Stoneburner teaches 0 degrees; Decarne has central and radial discharge satisfying both 0 and 90 degrees).
Regarding Claim 24, Stoneburner as modified teaches the at least one inner nozzle further comprises at least one inner nozzle disposed through a surface of the backwash pipe to spray fluid from the backwash pipe toward a screen cage inner surface, wherein the screen cage inner surface further comprises the screen cage bottom (Stoneburner Fig. 1 and 5 #104 and #106; top and bottom is relative to the viewer’s perspective and position and to the resting/operation orientation of the device and does not provide a patentable distinction).
Regarding Claim 25, Stoneburner as modified teaches the outer nozzle, but is silent on the style of nozzle and its configuration. However, Decarne teaches the general knowledge of one of ordinary skill in the art that it is known to select a nozzle with central and radial outflow which creates a perpendicular and parallel flow to the screen. (Decarne Fig. 1). It would have been obvious to one of ordinary skill in the art to further modify the teaching of Stoneburner with the teachings of Decarne before the effective filing date of the claimed invention for the advantage of simultaneous cleaning using rotation as taught by Decarne. The modification is merely the simple substitution of one known nozzle spray for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 26, Stoneburner as modified teaches the at least one outer nozzle disposed in the screen cage outer surface is fluidly coupled with the backwash pipe by a port extension (Stoneburner #104).
Regarding Claim 27, Stoneburner as modified teaches the apparatus further comprises a filter pipe comprising a proximal end and a distal end, wherein the distal end is disposed within the screen cage (Stoneburner Fig. 1 #28).
Regarding Claim 28, Stoneburner as modified teaches the apparatus further comprises the filter pipe configured with a plurality of inlet apertures disposed along a length of the filter pipe within the screen cage (Stoneburner Fig. 1 #100).
Regarding Claim 29, Stoneburner as modified teaches the plurality of inlet apertures vary in size from the proximal end to the distal end (Stoneburner Fig. 3 #100).
Regarding Claim 30, Stoneburner as modified teaches the filter pipe proximal end is in fluid communication with a circulation pump (Stoneburner Col. 6 line 21-26).

Claims 16-21 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,993,652 to Stoneburner in view of French Patent FR 2913348 to Pascal and U.S. Patent Pub. No. 2008/0277500 to Decarne et al as applied to claim 1 above, and further in view of U.S. Patent No. 3,920,187 to Willis.
Regarding Claim 16, Stoneburner as modified is silent on the at least one inner nozzle further comprises an inner nozzle inlet comprising a plurality of inlet ports. However, Willis teaches the general knowledge of one of ordinary skill in the art that it is known to select a nozzle with an inner nozzle inlet comprising a plurality of inlet ports (Willis Fig. 1 #6 and #7). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Stoneburner with the teachings of Willis before the effective filing date of the claimed invention for effective use over a wide range of flows as taught by Willis. The modification is merely the simple substitution of one known nozzle spray inlet for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 17, Stoneburner as modified teaches the plurality of inlet ports, are in fluid communication with a respective plurality of helical channels (Willis Fig. 1 #6 and #7).
Regarding Claim 18, Stoneburner as modified teaches the plurality of helical channels form a double helix channel (Willis Fig. 1 #6 and#7).
Regarding Claims 19 and 21, Stoneburner as modified teaches the plurality of inlet ports in fluid communication with an inner nozzle restrictor section through the double helix channel (Willis Fig. 1 #8 and #9).
Regarding Claim 20, Stoneburner as modified teaches the plurality of inlet ports is in fluid communication with an inner nozzle outlet through the inner nozzle restrictor section, wherein the inner nozzle outlet comprises a full cone outlet (Willis Fig. 1 outlet #2 out of restrictor #8 and #9).

Claims 6-11 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,993,652 to Stoneburner in view of French Patent FR 2913348 to Pascal and U.S. Patent Pub. No. 2008/0277500 to Decarne et al as applied to claims 1, 2, 4 above, and further in view of U.S. Patent Pub. No. 2021/0379607 to Wang et al.
Regarding Claims 6 and 7, Stoneburner as modified is silent on the radial channel further comprises a substantially triangular-shaped channel. However, Wang teaches the general knowledge of one of ordinary skill in the art that it is known to select a known channel shape of substantially triangular (Wang Fig. 3A central outlet #42 and radial outlet #40a, b, c, d; Wang Fig. 2C, 2D, 3A, 3D paragraph [0045] a “v’ is a triangular shape).  Wang is cited merely for the teaching of the known shape of the claimed channel.  Stoneburner has been modified by the directional orientation of Decarne.  The Wang modification is not intended to alter the orientation, but merely is cited as a teaching of a known alternate channel shape.  It would have been obvious to one of ordinary skill in the art to further modify the teaching of Stoneburner with the teachings of Wang before the effective filing date of the claimed invention for the advantage of simultaneous cleaning using liquid sheet and jet action as taught by Wang (Wang paragraph [0038]) to alter discharge flow shape and force. The modification is merely the simple substitution of one known nozzle channel for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 8, Stoneburner as modified teaches the radial channel further comprises a substantially triangular-shaped channel opening in fluid communication with the at least one radial jet outlet (Wang Fig. 2C, 2D, 3A, 3D paragraph [0045] a “v’ is a triangular shape).
Regarding Claim 9, Stoneburner as modified teaches the substantially triangular-shaped radial channel opening further comprises a vertex of the triangular-shaped radial channel opening, wherein the vertex is proximal to the outer nozzle inlet (Wang Fig. 2C, 2D, 3A, 3D paragraph [0045] a “v’ is a triangular shape and point is the vertex).
Regarding Claim 10, Stoneburner as modified teaches the substantially triangular- shaped radial channel opening further comprises a base of the triangular-shaped radial channel opening, wherein the base is distal from the vertex of the triangular-shaped radial channel opening (Wang “v’ the free end edge portions of the two legs of the “v” satisfy the broad claim language of a “base” since the claim doesn’t explicitly claim the structure features of the base).
Regarding Claim 11, Stoneburner as modified teaches a substantially rectangular opening having an opening surface area disposed in a plane substantially perpendicular to the inlet opening central axis (Wang Fig. 2A rectangular shape of the cross section of the surface of the end of the nozzle channels #40a-d are substantially rectangular and perpendicular to #42).


Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. 
The current claim language in the independent claim states “a backwash pipe comprising a proximal end and a distal end, wherein the distal end is disposed within the screen cage.”  It is the examiner’s position that the teachings of Stoneburner satisfy the generalization of the claim language.  Stoneburner teaches a backwash pipe Fig. 1 #26 and a screen cage #34.  It can be interpreted from the teachings of Stoneburner that both ends of pipe #26, distal and proximal, are within the screen cage.  The claim language does not define where the distal portions of the pipe start or end.  The claim doesn’t claim a connection or a termination point of the pipe at these distal or proximal ends.  In other words, the claim language doesn’t structurally define the distal end or the proximal end.  The current claim language is merely a generalization of opposite portions of a structure. The terms proximal and distal merely mean near the point of attachment and away from the point of attachment, respectively.  Stoneburner backwash pipe #26, the point that #26 leaves the screen could be defined as the “proximal end” and the opposite end of #26 that terminates at #90 is the “distal end” or vice-a-versa.  When merely referencing a distal or proximal end of a pipe it is not clear where this portion of the pipe ends or beings and is open to broad interpretation.  Therefore, the structural limits of the claim are not explicit enough to define over the teachings of Stoneburner.
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new grounds of rejection retain Stoneburner as the primary reference that teaches spraying backwash onto a pump inlet screen cage.  Stoneburner is modified by the teachings of Pascal merely to teach that it is known in the art to have a spray nozzle on both the inside and outside of the screen all coming from the same backwash source.  Merely extending the length of the known nozzle branch #104 of Stoneburner would have been an obvious modification for one of ordinary skill in the art and selecting the known nozzle spray head configuration of Decarne is merely a simple substitution of one known spray head for another.  The orientation of the spray outlets and their configurations are old and notoriously well-known in the art of spraying and merely obvious engineering design choices involving the selection and substitution of these known configurations for predictable results.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



29 November 2022